IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN PEREZ AND RAYNA PEREZ, HIS                : No. 280 WAL 2020
WIFE                                           :
                                               :
                                               : Petition for Allowance of Appeal
             v.                                : from the Order of the Superior Court
                                               :
                                               :
JOSEPH C. MAROON, M.D.; UPMC; UPMC             :
PRESBYTERIAN; UPMC PRESBYTERIAN-               :
SHADYSIDE; AND TRI-STATE                       :
NEUROSURGICAL ASSOCIATES - UPMC                :
                                               :
                                               :
PETITION OF: RAYNA PEREZ                       :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision in this matter.